NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TERESA ALFARO-AMEZCUA, AKA                      No.    18-71673
Teresa Amezcua Alfaro,
                                                Agency No. A089-725-244
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Teresa Alfaro-Amezcua, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision finding Alfaro-Amezcua removable and denying her

application for cancellation of removal, asylum, withholding of removal, and relief


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny the

petition for review.

      In her opening brief, Alfaro-Amezcua failed to challenge any of the

agency’s dispositive determinations. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s

opening brief are waived); see also Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th

Cir. 2004) (per curiam) (“In reviewing the decision of the BIA, we consider only

the grounds relied upon by that agency.”). Thus, Alfaro-Amezcua’s cancellation

of removal, asylum, withholding of removal, and CAT claims are denied.

      PETITION FOR REVIEW DENIED.




                                          2                                   18-71673